               Case 2:20-cv-01524-RAJ Document 25 Filed 07/08/21 Page 1 of 4




                                                                        District Judge Richard A. Jones
 1

 2

 3

 4

 5

 6

 7
                            UNITED STATES DISTRICT COURT FOR THE
 8                            WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 9

10     E.L.A. and O.L.C.,                                 Case No. C20-1524-RAJ

11                            Plaintiffs,                 STIPULATED MOTION FOR ORDER OF
                                                          60-DAY ABEYANCE
12                    v.
13                                                        NOTE ON MOTION CALENDAR:
       UNITED STATES OF AMERICA,
                                                          JULY 8, 2021.
14
                              Defendant.
15

16          The Parties, by and through the undersigned counsel, jointly stipulate and move the Court
17 for a 60-day abeyance of this matter.

18          The United States, along with a group of counsel who are coordinating negotiations on
19 behalf of plaintiffs and claimants, are engaged in a nationwide effort to settle district court cases

20 and pending administrative tort claims arising from family separations at the U.S./Mexico border

21 that occurred during the prior administration. While significant progress has been made, due to

22 the scale and complexity of the effort, additional time is needed to achieve a global resolution of

23 these matters.

24          Currently pending before the Court is Defendant’s motion to transfer and partial motion
25 to dismiss. Dkt. No. 15. Further, the Court has scheduled a telephone conference for July 23,

26 2021, regarding those motions. Holding this matter in abeyance will preserve judicial resources



      JOINT STIPULATION FOR 60-DAY ABEYANCE                             UNITED STATES ATTORNEY
      C20-1524-RAJ - 1                                                    700 Stewart Street, Suite 5220
                                                                         Seattle, Washington 98101-1271
                                                                                   206-553-7970
                 Case 2:20-cv-01524-RAJ Document 25 Filed 07/08/21 Page 2 of 4




 1 due to the Court not having to unnecessarily hear argument or rule on the pending motions while

 2 settlement talks progress in earnest.

 3          Therefore, the parties stipulate and agree that good cause exists for an Order:
 4          1.       Holding this matter in abeyance for 60 days until September 8, 2021, including
 5 staying Defendant’s pending motion to transfer and partial motion to dismiss during that time;

 6          2.       That, if this matter is not settled by September 8, 2021, the parties will jointly
 7 update the Court and either seek an additional abeyance or continue the litigation.

 8
                                                    Respectfully submitted,
 9
                                                    s/ Matt Adams
10                                                  Matt Adams
                                                    matt@nwirp.org
11
                                                    s/ Aaron Korthuis
12
                                                    Aaron Korthuis
13                                                  aaron@nwirp.org

14                                                  s/ Margot Adams
                                                    Margot Adams
15                                                  margot@nwirp.org
16
                                                    NORTHWEST IMMIGRANT RIGHTS
17                                                  PROJECT
                                                    615 Second Avenue, Suite 400
18                                                  Seattle, Washington 98104
                                                    Tel: +1.206.957.8611
19                                                  Fax: +1.206.587.4025
20                                                  matt@nwirp.org
                                                    aaron@nwirp.org
21                                                  margot@nwirp.org

22                                                  s/ Susan Baker Manning
                                                    Susan Baker Manning*
23

24                                                  MORGAN, LEWIS & BOCKIUS LLP
                                                    1111 Pennsylvania Avenue NW
25                                                  Washington, D.C. 20004
                                                    Tel: +1.202.739.3000
26                                                  Fax: +1.202.739.3001
                                                    susan.manning@morganlewis.com

     JOINT STIPULATION FOR 60-DAY ABEYANCE                                UNITED STATES ATTORNEY
     C20-1524-RAJ - 2                                                       700 Stewart Street, Suite 5220
                                                                           Seattle, Washington 98101-1271
                                                                                     206-553-7970
            Case 2:20-cv-01524-RAJ Document 25 Filed 07/08/21 Page 3 of 4




 1
                                         Elizabeth M. Chiaviello*
 2                                       Nicholaus E. Floyd*
                                         MORGAN, LEWIS & BOCKIUS LLP
 3                                       1000 Louisiana Street, Suite 4000
                                         Houston, Texas 77002
 4                                       Tel: +1.713.890.5000
                                         Fax: +1.713.890.5001
 5
                                         elizabeth.chiaviello@morganlewis.com
 6                                       nicholaus.floyd@morganlewis.com

 7                                       * Admitted pro hac vice

 8                                       Attorneys for Plaintiffs

 9                                       TESSA GORMAN
                                         Acting United States Attorney
10

11                                       s/ Kristen R. Vogel
                                         KRISTEN R. VOGEL, NYBA # 5195664
12                                       Assistant United States Attorney
                                         Western District of Washington
13                                       United States Attorney’s Office
                                         700 Stewart Street, Suite 5220
14
                                         Seattle, Washington 98101-1271
15                                       Phone: 206-553-7970
                                         Email: kristen.vogel@usdoj.gov
16
                                         s/ Nickolas Bohl
17                                       NICKOLAS BOHL, WSBA # 48978
18                                       Assistant United States Attorneys
                                         Western District of Washington
19                                       United States Attorney’s Office
                                         700 Stewart Street, Suite 5220
20                                       Seattle, Washington 98101-1271
                                         Phone: 206-553-7970
21                                       Email: nickolas.bohl@usdoj.gov
22
                                         Attorneys for the United States
23

24

25

26



     JOINT STIPULATION FOR 60-DAY ABEYANCE                    UNITED STATES ATTORNEY
     C20-1524-RAJ - 3                                           700 Stewart Street, Suite 5220
                                                               Seattle, Washington 98101-1271
                                                                         206-553-7970
            Case 2:20-cv-01524-RAJ Document 25 Filed 07/08/21 Page 4 of 4




 1                                       ORDER
 2        IT IS SO ORDERED.
 3
          Dated this         day of                       _____, 2021.
 4

 5

 6
                                             The Honorable Richard A. Jones
 7                                           United States District Judge

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26



     JOINT STIPULATION FOR 60-DAY ABEYANCE              UNITED STATES ATTORNEY
     C20-1524-RAJ - 4                                     700 Stewart Street, Suite 5220
                                                         Seattle, Washington 98101-1271
                                                                   206-553-7970
